~'r! g §§ ,r,;‘:.,»_

 

IN THE UNITED sTATEs DIsTRICT CoURT APH 0 4 1"9

Clerk, U 9 L`)ietrioi' Court
DBUm§QtMonmna

FOR THE DISTRICT OF MONTANA H@l@na

BUTTE DIVISION

WENDY TOLLIVER-MCGREGOR,
Plaintiff,

vs.

HEALTH CARE SERVICE

CORPORATION, an Illinois mutual

legal reserve company d/b/a in

Montana as Blue Cross and Blue

Shield of Montana,

Defendant.

 

 

No. CV- l 6-5 S-BU-SEH

ORDER

On April 4, 2019, a hearing Was conducted on all pending motions in this

CaS€.

Upon the record made in open oourt,

GRDERED:

l. Plaintiff”s Motion for Partial Summary Judgment Re: the Plain

Meaning of “Will Consult With” & Breaeh of Contrac:tl is DENIED.

2. Plaintiff’ s Motion in Limine to EXClude the Testimony of Michael

 

l Doc. 89.

Ridgeway2 is GRANTED in part and DENIED in part, as stated on the record.

3. Plaintiff’s Motion in Limine Re: After-Acquired Evidence & the
Testimony of Morgan Lorio, l\/l.D.3 is GRANTED in part and DENIED in part, as
stated on the record.

4. Defendant’s Motion for Partial Summary Judgment4 is DENlED.

5. Defendant’s Motion in Lz`mz`ne No. l to EXclude Evidence not Before
BCBSMT When it Made its Determination That Plaintiff’s In-Patient
Rehabilitation Stay at Craig Hospital Was not Medically Necessary5 is DENIED.

6. The parties having stated on the record that no evidence or argument
of a claim by Plaintiff of financial hardship resulting from any alleged conduct of
Defendant Will be offered at trial, Defendant’s Motion in Limz'ne No. 2 to EXclude
Evidence Regarding Financial Hardship6 is WITHDRAWN.

7. The parties having stated on the record that neither party Will seek to
call Dr. Howard Choi as a Witness or to present evidence at trial of opinions Choi

may have, Defendant’s Motion in Limine No. 3 to Exclude References to Prior

 

2 Doc. 105.
3 Doc. 107.
4 Doc. 94.
5 Doc. 97.

6 Doc. 99.

Judicial Cpinions Regarding Dr. HoWard Choi7 is GRANTED.

8. Defendant’s Motion to EXclude the EXpert Testimony of Gregory
Munro and Cori Cookg' is GRANTED.

FURTHER ORDERED:

To assist the Court in address and resolution of Whether Defendant acted in
violation of the Montana Unfair Trade Practices Act, Mont. Code Ann.
§ 33-18-201(4), by failure to conduct “a reasonable investigation based upon all
available information” before it determined on August 4, 2016, to deny Plaintiff
coverage for inpatient rehabilitative care at Craig Hospitalg:

l. Defendant shall have to and including April l9, 2019, to file a brief
and relevant documents in support of its position on the issue.

2. Plaintiff shall have to and including May 3, 2019, to file a brief and
supporting documents in response.

3. Defendant shall have to and including May lO, 2019, to reply.

4. Upon submission and filing of briefs and supporting documents as
ordered above, the question of law of Whether Defendant violated §
33_18_201(4) Will be addressed and submitted to the Court, if
appropriate, as a matter for summary judgment resolution under Fed.
R. Civ. P. 56.

 

7Doc. lOl.
8 DOC. 103.

9 See Doc. 70 at 38-40.

A proposed final pretrial order is due on May 3, 2019.10 If a request for
extension of time to file the order is deemed necessary and appropriate, a joint
request to modify the fiBg deadline may be submitted

DATED this j_ day of Aprii, 2019.

//m /£/%/a/w

S/AM E. HADDON
United States District Court

 

10 See Doc. 59 at 3.

